HOUSTON, Justice
(dissenting).
Bostick objected to the introduction of the results of his and the complainant’s polygraph tests into evidence. The results of the complainant’s polygraph test indicated that she truthfully stated her allegations, whereas the results of Bostick’s polygraph test indicated that he untruthfully denied the allegations. It appears to me that admitting the result of the complainant’s polygraph test demonstrated more prejudice than was needed to reverse on this issue. Therefore, I dissent.